        Case: 3:20-cv-00203-bbc Document #: 52 Filed: 12/08/20 Page 1 of 1


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 VICTOR ROBINSON,

        Plaintiff,                                             ORDER
 v.
                                                              Case No. 20-cv-203-bbc
 SANDRA MCARDLE, et al.,                                      Appeal No. 20-3176

        Defendants.


       Plaintiff Victor Robinson has filed a notice of appeal from the court’s November 2,

2020 order. To date, however, plaintiff has not paid the appellate docketing fee. Although

plaintiff has filed a motion for leave to proceed without payment of the appellate filing fee,

plaintiff has not submitted a certified trust fund account statement (or institutional equivalent)

as required by the federal in forma pauperis statute, 28 U.S.C. § 1915(a)(2). Accordingly, the

court cannot consider plaintiff’s motion at this time.




                                            ORDER

       IT IS ORDERED that plaintiff Victor Robinson may have until December 23, 2020 to

either (1) pay the $505 appellate docketing fee; or (2) submit a certified trust fund account

statement for the six-month period preceding the filing of the appeal in compliance with 28

U.S.C. § 1915(a)(2). Failure to comply as directed may result in the dismissal of this appeal.

       Entered this 8th day of December, 2020.


                                     BY THE COURT:


                                     /s/
                                     PETER OPPENEER
                                     Magistrate Judge
